Citation Nr: 1224864	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to bronchitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in St. Petersburg, Florida. 

The Board notes that, in addition to the issues listed on the title page of this decision, the appeal also originally encompassed a claim for service connection for posttraumatic stress disorder.  However, after a statement of the case was issued in January 2009 (as to all three issues), the Veteran did not perfect an appeal as to the issue involving service connection for posttraumatic stress disorder.  Rather, he limited his substantive appeal (VA Form 9) to the issues of entitlement to service connection for chronic bronchitis and chronic obstructive pulmonary disease.  Further, no other communication was received from the Veteran or his representative that may be construed as a substantive appeal as to the issue of entitlement to service connection for posttraumatic stress disorder.  As such, that issue is not on appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2011). 


FINDING OF FACT

Chronic obstructive pulmonary disease and bronchitis have been attributed to smoking and there is no competent evidence that chronic obstructive pulmonary disease or bronchitis is otherwise related to service, include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability, diagnosed as chronic obstructive pulmonary disease and bronchitis, have not been met.  38 U.S.C.A. §§ 1103,1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in August 2007.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

B.  Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA had already obtained the Veteran's service treatment records at time he filed his current claims.  During the appeal, VA obtained private medical records identified by the Veteran.  VA also provided the Veteran with two VA examinations.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

II.  Analysis

The Veteran alleges that he developed chronic obstructive pulmonary disease and bronchitis from exposure to herbicides during service.

For background purposes, the service treatment records show multiple findings that the Veteran had wheezing when his chest and lungs were examined.  A July 1967 "remote duty" examination indicated a normal chest x-ray, but clinical evaluation of the lungs and chest revealed scattered rhonchi and wheezing in all lung fields.  An attached consultation sheet shows that the examiner noted the Veteran had been smoking one pack of cigarettes per day for the last 15 years.  The Veteran denied a history for asthma, shortness of breath, or respiratory disease.  Physical examination revealed diffuse inspiratory wheezes, transient in nature and clear with coughing.  The diagnostic impression was early bronchitis, most likely related to cigarette smoking.

The post service private medical records show the Veteran has been diagnosed with bronchitis and chronic obstructive pulmonary disease.  

In a January 2008 VA examination report, the examiner opined that with the Veteran having an over 100-pack-year history along with presently smoking two to two and one-half packs of cigarettes a day, that it was more likely than not the causative agents on the Veteran's chronic bronchitis and chronic obstructive pulmonary disease.

In a March 2008 VA examination report, the examiner diagnosed emphysema/chronic obstructive pulmonary disease and chronic bronchitis.  She attributed both to smoking.

Based on the evidence of record, the Board finds that service connection for a lung disability, diagnosed as chronic obstructive pulmonary disease and bronchitis, is not warranted.  The in-service examiner's and the VA examiners's opinions are highly probative evidence that the Veteran's lung disabilities are the result of smoking, including smoking during service.  In the July 1967 consultation, the examiner found that bronchitis was likely due to smoking.  In 2008, two, different VA medical professionals attributed chronic obstructive pulmonary disease and bronchitis to smoking.  Thus, the medical evidence in this case shows that the Veteran's lung disabilities of chronic obstructive pulmonary disease and bronchitis are due to smoking.  

VA law precludes service connection for a disability etiologically related to smoking, here, chronic obstructive pulmonary disease and bronchitis.  For claims filed after June 9, 1998, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, application of 38 U.S.C.A. § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for a lung disability resulting from such use.  The Veteran filed his claim in July 2007, and therefore any lung disability that resulted from his tobacco use during service is specifically excluded from service connection, which applies to both chronic obstructive pulmonary disease and bronchitis.

As outlined above, the evidence clearly reflects that the Veteran's chronic obstructive pulmonary disease and bronchitis are the result of his smoking history.  There is no competent opinion that refutes this conclusion or otherwise attributes the Veteran's chronic obstructive pulmonary disease or bronchitis to service for reasons other than tobacco use.
On this note, the Board is aware that the Veteran contended in his July 2007 application that his lung disability was attributable to Agent Orange exposure in service.  Regulations provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R.  3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53,202-53,216 (August 31, 2010). 

Chronic obstructive pulmonary disease and bronchitis are not among the listed disabilities attributable to Agent Orange exposure.  Therefore, to the extent that the Veteran may have been exposed to Agent Orange, chronic obstructive pulmonary disease and bronchitis are not presumed to have resulted from that exposure.  The lack of operation of a presumption is not a bar to proving that Agent Orange caused his disability.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, here, the Board finds no competent evidence of record showing that chronic obstructive pulmonary disease or bronchitis was caused by exposure to Agent Orange.  Whether such exposure caused the lung disability is not a question subject to the opinion of a lay person.  This is a complex question, as whether or not certain substances cause certain diseases is well known to be the subject of medical research by experts.  It is also not a question that can be answered by observation by the senses.  The Veteran's speculation in this regard is not competent evidence.  Here, there is competent evidence of the cause of the Veteran's chronic obstructive pulmonary disease and bronchitis, as already discussed.  The Board finds that evidence to be sufficient to determine that these lung disabilities were caused by tobacco use and not exposure to Agent Orange.  

For the reasons laid out above, the Board finds the preponderance of the evidence to show that the Veteran's chronic obstructive pulmonary disease and bronchitis are the result of tobacco use and therefore service connection for these disabilities is barred by statute and regulation.  Hence his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic bronchitis is denied. 

Entitlement to service connection for chronic obstructive pulmonary disease is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


